—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to reyiew a determination of respondent which directed that petitioner be placed in administrative segregation.
Substantial evidence supports the determination that petitioner, a prison inmate, posed a threat to the order and security of the facility sufficient to require his placement in administrative segregation (see, 7 NYCRR 301.4 [b]; Matter of Torres v Doling, 257 AD2d 928). Testimony presented at the hearing, together with confidential testimony, identified petitioner as the one who assaulted two inmates with a razor *714blade and established that he was known to carry out similar attacks on behalf of a fellow gang member. Contrary to petitioner’s contention, a review of the in camera material demonstrates that the Hearing Officer independently assessed the reliability of the confidential material (see, Matter of Torres v Doling, supra; Matter of Roe v Selsky, 250 AD2d 935). To the extent that petitioner’s remaining contentions are preserved for our review, we find them to be unpersuasive.
Cardona, P. J., Mikoll, Yesawich Jr., Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.